Hon. George, 9. Avery               'Opinion   RO.~v-1059
County Attorney
Fannin,County                        Re: The sala??y of the
Bonham; Texas                            oourt reporter of
                                         the 6th Judicial
                                         Mstriet   comprised
                                         of Fannln and Lamar
Dear Sir:                                Counties.

            Your request   for'aa    opinion   reads   in part   as
follovs:
             "I have received a requert for an opin-
      ian from Hri,Farris    Plrtle,    Auditor of FinnIn
      County, ~which request is herewith attabhed, in
      effect   venting to know if the 'Court Reporter
      for the Sixth Judicial     Distrlot,     yhioh is oom-
      posed of Fannin.and Lamar Cotitiea,          should be
      paid under the provisions.of       Article    2326h or
      Artiole 2327a-1 of Vernon's Civil Statutes of
      the,Sttite of Texas, vith reference        to'arriv-
      ing at the proportion     of auah dalary'eaoh        coun-
      ty should pay. Lamar County alao is in the 62nd
      Judicial   Dlatriot,  which la composed of Lamar,
      Hunt, Delta ati.FTanklin       Counties..
             "Therefore,    I request an opinion upon the
      follovlug    queation:~     'In apportioning   the sal-
      ary of the officla$       shorthand Feporter for the
      C&H, of the 6th Judicial Diatriot,           between'
      Lamar and Fannln Counties,        should we ba gov-
      erned by the,provlsions        of Article   2326h, and
      let each county pay that portion of the ex-
      penses and salaries       which the population    of
      the county, aaoorddiug       to the, last preceding
      Federal Census, bears to the total population
      of both oountiea,      or, should 'era be governed
      by;?      provisions   bf Artiole 2327a-1, and
                only one half of Lamar County's popu-
      latiob in arriving      at that County's propor-
      tionate,ah,are     of aucrh salary?"
Hon. George T. Avery,     page 2    (V-1059)


           Article   232611, V.C .S.,     provides :
            “In eaoh Judiolal District     in this State
     in which the terms of Court do not operate on
     a oontinuous term basis end La whioh there Is
     more than one County, the salaries       and ex-
     penses of the official     Court reporter    shall
     2 ;zg,y      the respeotlve   aountles es’provld-
                . lEaoh of the oountles vithin such
     Diatriot   shall pay that portion of the ex-
     penses and salaries     of the off1oiel   Court
     reporter which the population      of the oounty,
     according to the last preoeding Federal Cen-
     sus, bears ~to the total population      of the
     counties acmprlaing the Judloial District.         rr
           Artiole   2327a-1,   V.C.S.,     provides :~
            Slhere any Judiolal DistrLot in this
     State .is composed of more than one ~county,
      and the Dlstriot     Court thereof has swoessive
      terma ln,,elther    of suoh oountles throughout
      the year, without more than tvo (2) .days in-
     tervening betveen any of suoh terms, the aal-
      arg of the offlolal       shorthand reporter of
     ,suoh Distrlot     shall ‘be paid by the several
     counties of the District,         the same to be sp-
     portioned among such oountles In proportion
      to their population       aocording to the latest
     United Wates deoennial oensus * provided that
     where swh oounty is in two (2 different              Ju-
     aioial   Districts,     either one, of vhioh '3.a ooa-
     posed of more than one county, In oaloulating
     suoh county’s proportion         of liability     f  th
     salary of the offioial        shorthand reDort?r in'
      any auoh District      containing more than one
     oounty, such county’s 1)ODU‘IetiOU          shall be
     aounted at one-half of its aotual pomdation
      as shown by the last Drecediw’ United States
     decennial oena us . ” (Emphasis added )
           It ia’apparent     from reading the above 8tatUteS
that Artiole 2326h 1s . appllcabl?-to
                           .              aoupties Ilf Judioial
Dlstrlcts  vhlch do not have oontlnuous tezw or oourt,
while Artiole   23278-l applZea to oounties in Judicial
Districts  which have continuous terms in either county.
Since Lamar County is located in two Judioial DistrMts
it is necessary that we determine vhether either oounty
in the 6th Judicial    District   has oontlnuous terms of oourt.
     .
.’



         Hon. Qeorge T. Avery,             page 3   (V-1059)
                                   ..'*.
                         .Prior to 1947, s’ubdivialoh.      ‘6:&f Ai%lole    199, V.
         C.S.,      provided ln~ pert;
                            yii:    - Fannici
                                      ‘~      bnd Lamar’
                                                     .. .               ,:
                      ‘%6gtPon 1. T&ma’ of Oo& in’ and for
                 the 6th ‘Judioiil ~Diattiiat shaL1 ba hereefter
                 held therein each year as fol1 ova :
                       “k $he County ‘of ~‘Bannin on the9 eeoond
                 Monday in January of eaoh year and may eon- ”                 ~’
                 tinw in session for QlWJetl     weeks;
                                         .,  ,. .,
                       !‘In the County of Lamar on ~t&e eleventh
                 Monday. after, the se&t.@. Aonday: in January of
                 esoh year and may oontinue in aessfon for ten
                 weeks ;
                          “In the County of Fannin on the tventy-
                   flrst.Ronday   efter the ae6ond Monday in Jaqu-
                   ary bf ,eaoh’year and may oontinw   in a,ession
                   for eight weeks;
                            “In the County ‘qf Lamap oh $h? Ififth Hou-
                   day after     the qeoond Monday in August in eaoh,
                   year     and may oontinue ,ln sesalop six vee.ks;
                      “In the Countp of iann& ‘oh the eleventh    :’
                 Honday~after the second Monday in August of
                 each year and may continue In session six weeks;
                          “In the County of La’mclr on tbs aetintsen-
                   th Monday efter the seoond Mondsy in, August of
                   eaah year ,and may oontinue in session until the
                   aeoon$ yonday ,in Jqnuery, the following    year.
                    . . .
                           Hove&;    in House Bill 737, Aats 50th, Leg., R.S.
         1947, oh.112,          p.175, effeotlve   April r21, 1947, the above
         statute          was amended by adding thereto   the following;
                          “Eaoh term of Court in each of such ooun-
                   tleti~.may oontinue until the date herein fixed
                   for the beginning of the next suooeediag team
                   therein.’
                      It la thus seen that the Le lti,lature authorto-
         ed oontlkous     terms of court for the t th Judicial  Dls-
         triat.
Hon. Geopge T. Avery,     page 4   (V-1059)


          We are further supported      In this oonolwion    by
the emergenoy clause of Howe Bill       737, vhtoh provides:
           %*a .5. The fact that the dookets in
     the above-named oounties are orowded, and
     the further faot that no relief   can be had
     for this condition  until oontinuow   terms
     of Court are authorized,  create an emetigen-
     oy . . .n
          It la stated in Texarkana 8 Ft. 9.
ton Qas & Fuel Co., 121 Term,     51 S.W.2d
            “In oonstruing  statutes   enaoted direct-
     ly by the Legislature     it Is the duty of the
     oourt to look to the entire a&, inoluding
     the osption,    the body of the sot, and even
     the emergency clause,     to determine the leg-
     islative   intent.    When the legislative   in-
     tent is once determined it la the law.”
            You state in your letter    also that the 6th Ju-
diolal   District has been operating    under oontinuow  terms
of its   aourts.
           Since Fannln and Lamar CountLes now have oontin-
uow terms of aourt, it is our opinion that in apportlon-
lng the salary of the official  shorthand court reporter
for the 6th Judiaial Distfiot  between suah counties you
are governed by the underlined provisions  of Article
23278-l.


            The 6th Judloial Dist’riot aomprlsed of
     Fannln and Lamar Counties has aontinuow        tems
     of court.     H.B: 737, dots 50th Leg., R.S.1947,
     oh.112, p.175.      Texarkana & FC.S.Ry.v.Bowton
     Gas & Fuel CO., ‘121 T .       4 51 S.W.2d 284
              . Therefore th?oourt’reporter      of such
     dlstriot    ahould be paid aooordlng to the pro-
     visiow     of Artlole 2327s-1, V.C.S.
                                              Yours very truly,
J. C. DE&S, Jr.                                 PRICE DARIRL
County Affairs Divialon                       Attorney General
Charles D. Hathevs
Rxeoutlve Assistant
Joe 8. Greenhill                              Bg   d&S
First Assistant                                       Assistant
BA:mw ”